internal_revenue_service number info release date uil cc psi cor-104075-01 date this responds to your correspondence requesting late s_corporation relief under sec_1362 of the internal_revenue_code seeking an effective date of date in revproc_97_48 copy attached the internal_revenue_service provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief instead of applying for a private_letter_ruling the facts presented in your situation appear to be covered by section dollar_figure of revproc_97_48 in order to receive relief under the provisions of this revenue_procedure you must follow the steps set forth in sec_4 please forward the material to the memphis service_center via facsimile at addressed to the attention of mr byron stout and follow up by calling to be certain that mr stout receives your transmission we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries attachment revproc_97_48 form_2553
